Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

BRYAN ANDERSON,

       Plaintiff,

v.

HELIX TECHNOLOGIES, INC.,
ZACHARY L. VENEGAS,
SCOTT OGUR,
GARVIS W. TOLER III,
STEVE JANJIC,
PAUL E. HODGES,
ANDREW SCHWEIBOLD, and
SATYAVRAT JOSHI,

       Defendants.

                             COMPLAINT AND JURY DEMAND


       Plaintiff Bryan Anderson (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                   NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Helix Technologies, Inc. (“Helix” or

the “Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which the Company will merge with Medical Outcomes Research
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 2 of 17




Analytics, LLC (“MOR”), with both companies becoming wholly owned subsidiaries of a newly

formed company, Forian Inc. (“Forian”) (the “Proposed Transaction”).

       2.      On October 19, 2020, Helix and MOR issued a joint press release announcing that

they had entered into an Agreement and Plan of Merger, dated October 16, 2020 (as amended on

December 30, 2020 and February 9, 2021, the “Merger Agreement”), to combine Helix and MOR.

Under the terms of the Merger Agreement, Helix stockholders will receive 0.05 shares of Forian

common stock for each share of Helix common stock that they own (the “Merger Consideration”).

Upon completion of the Proposed Transaction, MOR members will own approximately 72% and

Helix shareholders will own approximately 28% of the combined company on a fully diluted basis.

       3.      On February 11, 2021, Helix filed a Schedule 14A Definitive Proxy Statement (the

“Proxy Statement”) with the SEC.        The Proxy Statement, which recommends that Helix

stockholders vote in favor of the Proposed Transaction, omits and/or misrepresents material

information concerning, among other things: (i) Helix’s and MOR’s financial projections; (ii) the

data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the Company’s financial advisor, Management Planning Inc. (“MPI”); (iii) the

background of the Proposed Transaction; and (iv) MPI’s and Company insiders’ potential conflicts

of interest. Defendants authorized the issuance of the false and misleading Proxy Statement in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.      In short, unless remedied, Helix’s public stockholders will be irreparably harmed

because the Proxy Statement’s material misrepresentations and omissions prevent them from

making a sufficiently informed voting decision on the Proposed Transaction. Plaintiff seeks to

enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

violations are cured.




                                               2
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 3 of 17




                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place, where

most of the documents are electronically stored, and where the evidence exists.                 Helix is

headquartered in this District. Moreover, each of the Individual Defendants, as Company officers

or directors, either resides in this District or has extensive contacts within this District.

                                              PARTIES

        8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Helix common stock.

        9.       Defendant Helix is a Delaware corporation with its principal executive offices

located at 5300 DTC Parkway, Suite 300, Greenwood Village, Colorado 80111. Helix is a provider

of critical infrastructure services, helping owners and operators of licensed cannabis businesses

stay competitive and compliant while mitigating risk. The Company’s common stock is traded on

the OTCQB under the ticker symbol “HLIX.”

        10.      Defendant Zachary L. Venegas (“Venegas”) has been Helix’s Chief Executive




                                                   3
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 4 of 17




Officer (“CEO”) and a director of the Company since its inception.

        11.       Defendant Scott Ogur (“Ogur”) has been Helix’s Chief Financial Officer since 2018

and a director of the Company since 2017.

        12.       Defendant Garvis W. Toler III (“Toler”) has been Helix’s President of Data

Services since 2019 and a director of the Company since 2020.

        13.       Defendant Steve Janjic (“Janjic”) has been a director of the Company since 2019.

        14.       Defendant Paul E. Hodges (“Hodges”) has been Senior Advisor and a director of

the Company since 2016.

        15.       Defendant Andrew Schweibold (“Schweibold”) has been a director of the Company

at all relevant times.

        16.       Defendant Satyavrat Joshi (“Joshi”) has been a director of the Company at all

relevant times.

        17.       Defendants identified in paragraphs 10 to 16 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                                  OTHER RELEVANT ENTITIES

        18.       MOR is a Delaware limited liability company with its principal executive offices

located at 41 University Drive, Suite 400, Newtown, Pennsylvania 18940. It is an innovative and

evolving private company developing a Real World Evidence, Software as a Service, and Data as

a Service analytics platform designed to support the information requirements of constituents

across the healthcare industry.

        19.       Forian is a Delaware corporation formed for the purpose of effecting the Proposed

Transaction.

                                  SUBSTANTIVE ALLEGATIONS

Company Background


                                                   4
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 5 of 17




       20.       Formerly known as Helix TCS, Inc., Helix provides technology, compliance, and

security solutions to the legal cannabis industry in the United States, Colombia, Canada, Jamaica,

New Zealand, and Australia. The Company offers security solutions to cannabis businesses,

including assessments and planning, security system design and implementation, asset protection,

transport, and assurance of security for the state licensing process.

       21.       Helix’s security products and services include IP CCTV systems, intrusion alarm

systems, perimeter alarm systems, access control, and security consulting. Helix also provides

physical security solutions, such as armed and unarmed guards, armored transport, background

checks, investigations, and risk assessment, as well as armed transportation services. In addition,

the Company operates Cannabase, an online community for registered legal cannabis license

holders. Helix also develops and licenses seed to sale cannabis compliance software to private-

sector and public-sector clients that are involved in cannabis related operations; and offers on-

going training, support, and software customization services.

       22.       On August 17, 2020, the Company issued a press release announcing its second

quarter 2020 financial results, including record revenues, positive cash flows from operations, and

positive EBITDA, despite facing the Covid-19 pandemic. In the press release, the Company

announced the following highlights for the second quarter and first half of 2020:

       Highlights of Q2 and H1 2020 Include:

             •   Grew first half revenue to $9.3mm, a 28% increase over H1 2019
             •   Improved first half gross profit 39% to $4.7mm
             •   Increased Software Gross Profit to $3.9mm in the first half, a 38% increase
                 from 2019
             •   Generated Software Adjusted EBITDA1 of $1.6mm in H1 2020, a 29%
                 margin
             •   Overall Adjusted EBITDA for H1 improved over $2mm from 2019 to
                 $259k



                                                  5
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 6 of 17




             •   Software revenue increased 20% from H1 2019 to $5.4mm, despite the
                 Coronavirus outbreak and associated market headwinds
             •   Improved quarterly Software Gross Margin to 74%, a 17% improvement
                 from Q2 2019
             •   Posted Q2 Cash Flows from Operations of $446k, a 162% improvement
                 from Q2 2019
             •   $2mm cash at the end of Q2, a 300% increase from Q4 2019
             •   Launched Cannalytics Cultivation Platform, the first of its kind in the
                 industry
             •   Exceeded 200 Cannalytics clients, more than doubling users in just one
                 quarter
             •   Continued to expand the Helix ecosystem by adding new integration
                 partners

       23.       The press release also quoted defendant Venegas as stating:

       Those who have been following Helix Technologies know that we have always
       focused on the disciplined execution of our strategic plans, without fanfare or hype.
       We continue to deliver value to our expanding client base as their critical
       infrastructure partner, even as we continue to grow our organic market share and
       roll out new products in response to customer needs . . . . In a business and market
       environment that has at times ignored our constantly improving metrics and
       growing market share, we have stayed the course and achieved all of our 2020 goals
       already--setting the stage for an outstanding and exciting rest of the year. I can
       assure you that we are only getting started.

The Proposed Transaction

       24.       On October 19, 2020, Helix and MOR issued a joint press release announcing the

Proposed Transaction. The press release states, in relevant part:

       DENVER and NEWTOWN, PA, Oct. 19, 2020 -- Helix Technologies, Inc.
       (OTCQB: HLIX) and Medical Outcomes Research Analytics, LLC (MOR
       Analytics) today announced they have entered into an agreement to combine,
       creating an innovative healthcare information, analytics and technology
       organization. The combination will be accomplished by both companies becoming
       wholly owned subsidiaries of a newly formed company, Forian Inc. Upon
       completion of the all-stock transaction, MOR Analytics members will own
       approximately 72 percent and Helix shareholders will own approximately 28
       percent of the combined company on a fully diluted basis. Helix shareholders will
       receive .027 shares of Forian common stock for each share of Helix common stock.
       The Forian shares received by the Helix shareholders and MOR Analytics members
       in the merger are expected to be treated as a tax-free exchange for federal income
       tax purposes. Additionally, at the time of the combination, it is expected that Forian



                                                 6
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 7 of 17




     will have in excess of $10 million in cash available. Forian will not incur any new
     debt to affect the combination.

     “We are thrilled to add Helix’s unique technology and information assets to our
     innovative de-identified patient health data and analytics platform. We have created
     the nation’s only HIPAA compliant, Real World Evidence platform integrating
     cannabis and de-identified healthcare data designed to support SaaS based business
     performance analytics, product safety and efficacy surveillance solutions, and
     evidence-based health outcomes research. Our U.S.-based healthcare and cannabis
     clients can leverage data-driven insights to achieve improved patient health
     outcomes and business performance. We are excited to welcome the Helix platform
     and recognize the top-tier results produced by Zachary and his team over the last
     several years,” said MOR Analytics Chief Executive Officer, Dan Barton.

     “As Helix has grown into one of the leading global providers of software used in
     the cannabis industry, we have prioritized value-added solutions, innovation, and
     outstanding execution at every opportunity. With today’s important announcement,
     this commitment is being taken to the next level. Joining with MOR adds a
     completely new and critical dimension to Helix's capabilities that will further
     advance the commercial success of customers using our BioTrack and Cannalytics
     technology suites,” said Helix’s CEO Zachary Venegas.

     MOR Analytics was founded by WebMD alumni Adam Dublin and Max Wygod,
     and its early financings were led by visionary healthcare entrepreneur Marty
     Wygod. Over the last four decades, Marty Wygod has delivered some of the most
     innovative and successful publicly-traded healthcare companies (Medco, Emdeon,
     and WebMD, among others) addressing the needs of patients, physicians, and life
     science companies while utilizing technology and data to reduce the cost of
     healthcare for millions across the globe.

     Strategic Rationale

     MOR Analytics and Helix believe there are significant synergistic opportunities to
     create value by combining Helix’s operating software business and proprietary data
     assets with MOR’s proprietary data and proven experience in data architecture,
     technology, and analytics. Specifically, the merger will create the largest
     proprietary, integrated, HIPAA-compliant U.S. cannabis Real World Evidence and
     commercial analytics platform that will:

        •   Deliver evidence-based insight into the safety and efficacy of ethical
            pharmaceuticals and cannabis products to equip physicians, caregivers,
            cannabis stakeholders, and patients with credible evidence to improve
            patient care and health outcomes through access to observational research.
        •   Provide a SaaS-based platform serving multiple verticals including life
            sciences, government, payers, providers and cannabis dispensaries,
            manufacturers and cultivators with the information and intelligence to better


                                              7
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 8 of 17




                 understand their products, customers, and the dynamics of a rapidly
                 changing marketplace to drive commercial performance across segments.
             •   Empower regulators to more granularly assess the safety, health, social and
                 economic outcomes associated with all therapeutic options as the cannabis
                 market scales and cannabinoid-based therapies are adopted as mainstream
                 therapeutic alternatives.
             •   Deliver the most advanced data management, software and analytics
                 products to power the business performance of Helix's large and growing,
                 installed customer base.

       Management, Governance and Headquarters

       The combined company expects to maintain headquarters in Newtown, PA, with
       offices in Fort Lauderdale, FL and Denver, CO. Dan Barton, Chief Executive
       Officer of MOR Analytics, will become Chief Executive Officer of the combined
       organization. Max Wygod, co-founder of MOR Analytics, will become Executive
       Chairman of the Board. Adam Dublin, co-founder of MOR Analytics, will become
       Chief Strategy Officer and Director. Zachary Venegas, Executive Chairman and
       Chief Executive Officer of Helix, and Scott Ogur, Chief Financial Officer of Helix,
       will continue to lead Helix alongside MOR executives. Forian’s Board of Directors
       will initially be comprised of a total of 11 directors, including Marty Wygod, Max
       Wygod, Adam Dublin, Dan Barton of MOR Analytics, Scott Ogur of Helix, and
       six new independent directors.

The Proxy Statement Contains Numerous Material Misstatements or Omissions
       25.       The defendants filed a materially incomplete and misleading Proxy Statement with

the SEC and disseminated it to Helix’s stockholders. The Proxy Statement misrepresents or omits

material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote in favor of the Proposed Transaction.

       26.       Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning, among other things: (i) Helix’s and MOR’s financial projections; (ii) the data and

inputs underlying the financial valuation analyses that support the fairness opinion provided by

the Company’s financial advisor, MPI; (iii) the background of the Proposed Transaction; and (iv)

MPI’s and Company insiders’ potential conflicts of interest.

Material Omissions Concerning Helix’s and MOR’s Financial Projections


                                                  8
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 9 of 17




       27.     The Proxy Statement omits material information regarding the financial projections

for Helix and MOR.

       28.     For example, with respect to Helix management’s forecasts for Helix’s government

and commercial segments for fiscal years 2020-2023, the Proxy Statement fails to disclose the

after-tax, unlevered cash flows of each segment and the underlying line items.

       29.     Similarly, with respect to MOR management’s forecasts for MOR’s cannabis and

life sciences segments for fiscal years 2020-2025, the Proxy Statement fails to disclose the after-

tax, unlevered cash flows for each segment and the underlying line items.

       30.     The omission of this material information renders the statements in the “Unaudited

Financial Forecasts of Helix and MOR” and “Opinion of Helix’s Financial Advisor” sections of

the Proxy Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning MPI’s Financial Analyses

       31.     The Proxy Statement omits material information regarding MPI’s financial

analyses.

       32.     The Proxy Statement describes MPI’s fairness opinion and the various valuation

analyses performed in support of its opinion. However, the description of MPI’s fairness opinion

and analyses fails to include key inputs and assumptions underlying these analyses. Without this

information, as described below, Helix’s public stockholders are unable to fully understand these

analyses and, thus, are unable to determine what weight, if any, to place on MPI’s fairness opinion

in determining whether to vote in favor of the Proposed Transaction.

       33.     With respect to MPI’s Analysis of Selected Publicly Traded Companies for Helix,

the Proxy Statement fails to disclose the individual multiples and metrics for the companies

observed in the analysis.




                                                9
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 10 of 17




       34.     With respect to MPI’s Discounted Cash Flow Analysis of Helix, the Proxy

Statement fails to disclose: (i) the after-tax, unlevered free cash flows for the cannabis and life

sciences segments utilized in the analysis; (ii) quantification of the inputs and assumptions

underlying the discount rates ranging from 23% to 27% and 19% to 23%; (iii) the financial metric

to which MPI applied terminal multiples to derive the terminal value and quantification thereof;

and (iv) quantification of Helix’s cannabis and life sciences segments’ terminal values.

       35.     With respect to MPI’s Analysis of Selected Publicly Traded Companies for MOR,

the Proxy Statement fails to disclose: (i) the individual multiples and metrics for the companies

observed in the analysis; and (ii) MOR’s three-year projected revenue for its cannabis and life

sciences segments.

       36.     With respect to MPI’s Discounted Cash Flow Analysis of MOR, the Proxy

Statement fails to disclose: (i) the after-tax, unlevered free cash flows for the government and

commercial segments utilized in the analysis; (ii) quantification of the inputs and assumptions

underlying the discount rates ranging from 20% to 24% and 25% to 29%; (iii) the financial metric

to which MPI applied terminal multiples to derive the terminal value and quantification thereof;

and (iv) quantification of MOR’s cannabis and life sciences segments’ terminal values.

       37.     The omission of this material information renders the statements in the “Opinion of

Helix’s Financial Advisor” and “Unaudited Financial Forecasts of Helix and MOR” sections of

the Proxy Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction

       38.     The Proxy Statement fails to disclose material information relating to the

background process leading to the Proposed Transaction.

       39.     For example, according to the Proxy Statement, MPI conducted a “limited market




                                                10
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 11 of 17




check process.” Proxy Statement at 51. The Proxy Statement fails, however, to disclose any

details of MPI’s market check. Similarly, the Proxy Statement fails to disclose whether any parties

entered into nondisclosure agreements with the Company in connection with this market check

and, if so, whether the nondisclosure agreements contained a “don’t-ask, don’t-waive” (“DADW”)

standstill provision that is still in effect and presently precluding any potential counterparty from

submitting a topping bid for Helix.

       40.     The failure to disclose the existence of DADW provisions creates the false

impression that a potential bidder who entered into a nondisclosure agreement could make a

superior proposal for the Company. If the potential acquirer’s nondisclosure agreement contains

a DADW provision, then that potential bidder can only make a superior proposal by (i) breaching

the nondisclosure agreement—since in order to make the superior proposal, it would have to ask

for a waiver, either directly or indirectly; or by (ii) being released from the agreement, which if

action has been done, is omitted from the Proxy Statement.

       41.     Any reasonable Helix stockholder would deem the fact that a likely topping bidder

for the Company may be precluded from making a topping bid for the Company to significantly

alter the total mix of information.

       42.     The Proxy Statement also fails to disclose the details of MOR’s previous

indications of interest (“IOI”) for Helix. Specifically, the Proxy Statement fails to disclose the

details of the: (i) April 12, 2020 IOI the Company received from COR Analytics, Inc. (“COR”), a

subsidiary of MOR; (ii) IOI executed by Helix and COR on May 7, 2020; and (iii) amendment to

the IOI executed by Helix and MOR on July 31, 2020.

      43.      The omission of this information renders the statements in the “Background of the

Transaction and Merger” section of the Proxy Statement false and/or materially misleading in




                                                 11
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 12 of 17




contravention of the Exchange Act.

Material Omissions Concerning MPI’s and Company Insiders’ Potential Conflicts of Interest

       44.     The Proxy Statement fails to disclose material information concerning the potential

conflicts of interest faced by MPI.

       45.     The Proxy Statement sets forth:

       MPI has acted as financial advisor to the Board in connection with the Transaction
       and will receive a fee of $120,000 for such services. MPI’s fee is not contingent
       upon the closing of the Transaction. Please also note that MPI has not rendered
       valuation services to the Company in the past.

Id. at 59. The Proxy Statement, however, fails to disclose the details of any past services MPI has

performed for Forian, MOR, or their affiliates, including the timing and nature of such services as

well as the amount of compensation received by MPI for providing such services.

       46.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       47.     The Proxy Statement also fails to disclose material information concerning the

potential conflicts of interest faced by the Company’s insiders.

       48.     The October 19, 2020 press release announcing the Proposed Transaction sets forth:

       Zachary Venegas, Executive Chairman and Chief Executive Officer of Helix, and
       Scott Ogur, Chief Financial Officer of Helix, will continue to lead Helix alongside
       MOR executives. Forian’s Board of Directors will initially be comprised of a total
       of 11 directors, including Marty Wygod, Max Wygod, Adam Dublin, Dan Barton
       of MOR Analytics, Scott Ogur of Helix, and six new independent directors.

Yet, the Proxy Statement fails to disclose the details of any employment and retention-related

discussions and negotiations that occurred between MOR and Helix executive officers, including

who participated in all such communications, when they occurred and their content. The Proxy

Statement further fails to disclose whether any of MOR’s IOIs mentioned management retention,



                                                 12
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 13 of 17




participation or directorship in the combined company and the terms thereof.

        49.     Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for Helix’s stockholders to understand potential conflicts of interest

of management and the Board, as that information provides illumination concerning motivations

that would prevent fiduciaries from acting solely in the best interests of the Company’s

stockholders.

        50.     The omission of this information renders the statements in the “Opinion of Helix’s

Financial Advisor” and “Background of the Transaction and Merger” sections of the Proxy

Statement false and/or materially misleading in contravention of the Exchange Act.

        51.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material information prior

to the stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of Helix

will be unable to make an informed voting decision in connection with the Proposed Transaction

and are thus threatened with irreparable harm warranting the injunctive relief sought herein.

                                            COUNT I

                 Against All Defendants for Violations of Section 14(a) of the
                 Exchange Act and SEC Rule 14a-9 Promulgated Thereunder

        52.     Plaintiff repeats and realleges each and every allegation contained above, as though

fully set forth herein.

        53.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading in



                                                 13
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 14 of 17




violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       54.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about Helix and MOR’s financial

projections, the data and inputs underlying the financial valuation analyses that support the fairness

opinion provided by the Company’s financial advisor, MPI, the background of the Proposed

Transaction, and potential conflicts of interest faced by MPI and Company insiders.              The

defendants were at least negligent in filing the Proxy Statement with these materially false and

misleading statements.

       55.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

       56.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       57.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                            COUNT II

   Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

       58.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       59.     The Individual Defendants acted as controlling persons of Helix within the meaning




                                                 14
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 15 of 17




of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of Helix and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Proxy Statement filed with the SEC,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision-making of the Company, including the content and dissemination of the various

statements which Plaintiff contends are false and misleading.

       60.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       61.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of this document.

       62.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions which had input from the directors.

       63.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       64.     As set forth above, the Individual Defendants had the ability to exercise control




                                                 15
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 16 of 17




over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Helix’s stockholders will

be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands injunctive relief, in his favor and against defendants as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction unless and until defendants disclose and disseminate the

material information identified above to Helix stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.




                                                16
Case 1:21-cv-00464-SKC Document 1 Filed 02/17/21 USDC Colorado Page 17 of 17




                                       JURY DEMAND

      Plaintiff demands a trial by jury on all claims and issues so triable.



 Dated: February 17, 2021                         Respectfully submitted,

                                                  /s/ Richard A. Acocelli
                                                  Richard A. Acocelli
                                                  WEISSLAW LLP
                                                  1500 Broadway, 16th Floor
                                                  New York, NY 10036
                                                  Telephone: (212) 682-3025
                                                  Facsimile: (212) 682-3010
                                                  Email: racocelli@weisslawllp.com

                                                  Attorneys for Plaintiff




                                                17
